COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN RE                                                             No. 08-15-00012-CV
                                                §
MARK BROWN,                                                   ORIGINAL PROCEEDING
                                                §
                            RELATOR.                         ON PETITION FOR WRIT OF
                                                §
                                                                     MANDAMUS
                                                §


                                MEMORANDUM OPINION

        Relator, Mark Brown, has filed a petition for writ of mandamus against the Honorable

Roy Ferguson, Judge of the 394th District Court of Culberson County, Texas, requesting that we

direct Respondent to withdraw an order granting a motion to compel discovery. We previously

granted Relator’s motion to stay the discovery order pending our review of the mandamus

petition. The petition for writ of mandamus is denied.

        To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has failed to establish he is entitled to mandamus relief. Accordingly, we
lift the stay and deny mandamus relief.



January 28, 2015
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-